DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 9/29/2021 has been entered. Claims 24-29 and 31-35 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/17/2021.
The specification was filed on 9/29/2021. This specification is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-29 and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bis et al. (US 6,442,415 B1) in view of Polaschegg (US 4,966,579).
Regarding claim 24, Bis discloses an apparatus (figure 1) configured for modulating (column 4, lines 39-47) an injection of a medium into a patient's vasculature 20, 22, wherein the injection (column 4, lines 29-47) is synchronized with at least one parameter derived from a flow of blood within the patient's vasculature, said apparatus (figure 1) comprising: 
an injector 24 configured for injection of the medium; 

at least one sensor 28 configured to derive a signal indicative of the at least one parameter of the flow of blood within the patient's vasculature (column 4, lines 36-39); and 
a controller 30 configured to receive the signal (column 4, lines 36-39) from the at least one sensor 28 and control an amount of injection of the medium to the target injection site (column 4, lines 29-47) based at least in part on the signal received; 
wherein, during the injection by the injector, a flow of the medium at the target injection site is modulated so as to synchronize with the derived at least one parameter of the flow of blood (column 4, lines 29-47). Bis is silent regarding a valving mechanism positioned in fluid communication between the injector and the delivery catheter, wherein the valving mechanism is actuated by the controller; wherein, during the injection by the injector, a flow of the medium at the target injection site is modulated by the valving mechanism so as to at least partially synchronize with the derived at least one parameter of the flow of blood.
However, Polaschegg teaches a design a system (figure with unlabeled figure number) for delivering infusion solution into the patient’s body comprising a valving mechanism 7, 8 positioned in fluid communication between the injector 3, 4 and the delivery catheter 23, wherein the valving mechanism is actuated by the controller 17 (column 2, lines 20-21, column 5, lines 49-52) wherein, during the injection by the injector, a flow of the medium at the target site is modulated by the valving mechanism (column 6, lines 9-18) for the purpose of alternative well-known approach to accurately control the fluid delivery into the patient with minimal human error (column 1, line 64-column 2, line 21).


Regarding claim 25, Bis discloses wherein the target injection site is within left coronary arteries 22 of a heart of the patient.

Regarding claim 26, Bis discloses wherein the target injection site is within right coronary arteries 20 of a heart of the patient.

Regarding claim 27, Bis discloses wherein the at least one sensor is an EKG 28 and the controller 30 modulates (column 4, lines 36-39) the injector 24 to deliver the medium so as to synchronize with the patient’s pulsatile blood flow.	

Regarding claim 28, Bis discloses wherein the at least one sensor 28 is positioned into, onto, or in proximity (element 28 can be broadly construed to be in proximity to the proximal portion of the element 10) to a proximal portion (portion of element 10 closer to element 24) of the delivery catheter 10.

Regarding claim 29, Bis discloses wherein the at least one parameter of the flow of blood is selected from the group consisting of pressure (column 4, lines 28-34, 

Regarding claim 31, Bis discloses wherein the controller 30 is configured to directly actuate (column 4, lines 36-39, the injector is directly controlled by element 30) the injector 24 to increase or decrease the amount of injection of the medium.

Regarding claim 32, Bis discloses wherein the at least one sensor 28 is positioned into, onto, or in proximity (element 28 can be broadly construed to be in proximity to distal portion of the element 10) to a distal portion (portion of element 10 farthest away from element 24) of the delivery catheter 10.

Regarding claim 33, Bis discloses wherein the at least one parameter of the flow of blood is selected from the group consisting of pressure (column 4, lines 28-34, injecting during diastolic phase indicates that pressure parameter of the blood is utilized for injecting the fluid), flow rate, temperature, velocity, patient, respiration, pH, and pO¬2.

Regarding claim 34, Bis discloses wherein the at least one sensor is EKG 28.

Regarding claim 35, Bis discloses wherein the at least one parameter is a heart rate of the patient (column 4, lines 28-47, use of EKG and injecting based on EKG signal is construed to be referring to the heart rate of the patient), and wherein the controller 30 is configured to initiate an increase in the amount of the injection of the medium at a point in time after a QRS complex of the EKG (column 4, lines 39-43, figure 3, a time delay after QRS complex is when injection occurs) and wherein the controller is .

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
Applicant argues on page 7, line 5-page 8, line 7 that the combination of Bis and Polaschegg fails to disclose claimed invention because in Bis, fluid flow is dictated by controller 30 and its actuation of element 24 so even if valve of Polaschegg is added to the system, there is no teaching that controller would actuate the valve to modulate flow of medium as claimed. Furthermore applicant argues that one of ordinary skill in the art would not have made modification of Polaschegg without introducing hindsight reconstruction. Examiner respectfully disagrees. Bis do not disclose structural details of the injector. Polaschegg teaches placing a valving mechanism between an injector and the delivery catheter wherein the valving mechanism is controlled based on sensor signals (column 6, lines 9-18). Therefore, one of ordinary skill in the art, when viewing Bis in view of Polaschegg will be able to add valving mechanism between the injector and the delivery catheter wherein the valving mechanism would be controlled by the controller based on the sensor signals. Thus, one of ordinary skill in the art will be able to modify the apparatus of Bis in view of Polaschegg without introducing hindsight reconstruction especially when motivation is provided as explained in rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ovsycheher et al. (US 2006/0079941 A1) discloses a design of an apparatus comprising a valving mechanism which is controlled by the controller based on input from the sensor signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783